Digitally signed by
                        Illinois Official Reports                           Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                Appellate Court                             Date: 2016.09.15
                                                                            16:03:43 -05'00'




                   People v. Yeoman, 2016 IL App (3d) 140324



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CHRISTOPHER M. YEOMAN, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-14-0324



Filed              June 17, 2016
Rehearing denied   July 15, 2016


Decision Under     Appeal from the Circuit Court of Will County, No. 11-CF-1335; the
Review             Hon. Sarah F. Jones, Judge, presiding.



Judgment           Affirmed in part and vacated in part; cause remanded.



Counsel on         Michael J. Pelletier and Bryon Kohut (argued), both of State Appellate
Appeal             Defender’s Office, of Ottawa, for appellant.

                   James Glasgow, State’s Attorney, of Joliet (Mark A. Austill (argued),
                   of State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                   People.



Panel              JUSTICE CARTER delivered the judgment of the court, with opinion.
                   Presiding Justice O’Brien and Justice McDade concurred in the
                   judgment and opinion.
                                              OPINION

¶1       After a jury trial, defendant, Christopher M. Yeoman, was convicted of one count of
     second degree murder (720 ILCS 5/9-2(a)(2) (West 2010)) and three counts of aggravated
     battery (720 ILCS 5/12-4.6(a), 12-4(a), (b)(8) (West 2010)). He was sentenced to concurrent
     prison terms of 18 years on the second degree murder conviction and 5 years on each of the
     aggravated battery convictions. Defendant appeals, arguing that: (1) he was not proven guilty
     beyond a reasonable doubt of second degree murder; (2) the trial court erred in refusing to
     admit at trial evidence of a statement that the victim had made during anger management
     counseling regarding a prior incident of road rage that the victim had been involved in; and (3)
     his convictions and sentences for the less serious offenses should be vacated based on one-act,
     one-crime principles. We vacate defendant’s convictions and sentences for second degree
     murder and for two of the three aggravated battery charges (great bodily harm and public way).
     We affirm defendant’s conviction and sentence for aggravated battery of a senior citizen. We
     remand this case to the trial court to enter a new sentencing order consistent with our decision
     in this appeal.

¶2                                              FACTS
¶3       On June 2, 2011, defendant was involved in a road rage incident with the victim in this
     case, Frank Egas. The incident took place at about 4:30 p.m. on 135th Street, a public way, in
     Romeoville, Will County, Illinois. The incident allegedly started when defendant, who was
     stopped directly behind Egas at a traffic light, honked his horn to let Egas know that the light
     that they were both waiting for had turned green. In response, Egas allegedly gave defendant
     the finger. After Egas and defendant both turned right, Egas allegedly gave defendant the
     finger again, honked his horn, cut defendant off, and refused to let defendant pass, all of which
     allegedly took place several times. Defendant’s wife and young children were in the vehicle
     with defendant at that time.
¶4       At some point, Egas and defendant were again stopped in the left hand turning lane of
     another intersection with a stoplight waiting for the light to change (135th Street) with
     defendant’s vehicle again located behind Egas’s vehicle. While they were waiting for the light,
     defendant and his wife got out of their vehicle, went up to Egas’s vehicle, and briefly
     confronted Egas about his actions. After defendant and his wife returned to their vehicle, Egas
     got out, walked to the rear of his vehicle, and started yelling at defendant. Defendant got back
     out of his vehicle, and a confrontation ensued. During the confrontation, defendant punched
     Egas one time in the face. That was the only blow that was struck during the entire
     confrontation by either party.
¶5       Egas was stunned or knocked out, fell back, and hit his head on the pavement. As
     onlookers tried to help Egas, defendant left the scene. Egas was disorientated and began
     throwing up. An ambulance was called, and Egas was taken to the hospital. Tests revealed that
     Egas’s skull was broken on the left front area of his forehead, that he had suffered a large-scale
     hematoma at the top and front of his head, and that he had bleeding on both sides of his brain
     and within his brain. The tests also showed that there was no alcohol or drugs in Egas’s system.




                                                 -2-
       In September 2011, three months after the incident occurred, Egas passed away as a result of
       his injuries.1
¶6          After Egas passed away, defendant was charged with two counts of second degree murder
       (Class 1 felonies), one count of aggravated battery of a senior citizen (a Class 2 felony), one
       count of aggravated battery on a public way (a Class 3 felony), and one count of aggravated
       battery causing great bodily harm (a Class 3 felony). One of the counts of second degree
       murder was later dismissed. Defendant claimed self-defense.
¶7          During the pretrial discovery process, defendant learned that in summer 2010, Egas had
       participated in group counseling for anger management and had been involved in a prior
       incident of road rage. In one of the group counseling sessions in September 2010, Egas told the
       group that someone had cut him off the previous week when he was driving; that he drove fast
       and followed the vehicle until it stopped at an intersection; and that he jumped out of his car,
       ran up to the vehicle, and was “all set to do something” when he saw that it was a woman with
       a child. The woman and child were scared. Egas asked the woman if she knew what she had
       done. The woman responded that she had not seen Egas and apologized for cutting him off.
       Egas told the woman not to do that again. After Egas told the group about the incident, he was
       given feedback from some of the members of the group.
¶8          Defendant later filed a motion in limine seeking to admit at trial the statement that Egas had
       made at the group counseling session. Defendant sought to present that evidence through the
       testimony of a registered nurse who was present for the group counseling session and who had
       prepared the progress note for that session. Defendant asserted that the evidence was
       admissible as a statement against penal interest, an exception to the hearsay rule. The State
       objected. After a hearing, the trial court denied defendant’s motion in limine. In so doing, the
       trial court found that the statement was hearsay, that it was not a statement against interest, and
       that there was no recognized hearsay exception that would allow for the admission of the
       statement.
¶9          The case proceeded to a jury trial in January 2014. Numerous witnesses were called to
       testify, including four witnesses who had seen the road rage confrontation take place.
       Defendant and his wife testified as well. As a whole, the evidence was conflicting as to
       whether defendant or Egas was the aggressor at the time that defendant punched Egas in the
       face. All or most of the eyewitnesses from the scene testified that Egas walked to the rear of his
       vehicle and stopped and that he did not swing or motion at defendant before defendant punched
       Egas in the face. Although most of those witnesses indicated that Egas’s hands were up at the
       time, they stated that his hands were in more of a “What’s going on?” or “What are you
       doing?” type of position, rather than in a striking or attack position, and that defendant raced
       over and struck Egas in the face.
¶ 10        Defendant and his wife, however, testified to the contrary. Defendant stated that Egas put
       his hands up and that he thought that Egas was going to hit him. Defendant’s wife stated that
       Egas was standing in a fighting pose with his fists up close to his body by his shoulders, that
       Egas swung at defendant first, and that defendant swung back and hit Egas.

           1
            A substantial amount of evidence was presented at trial regarding the progression of Egas’s
       injuries and the complications that arose from those injuries leading up to Egas’s death. We have not
       presented that evidence in detail here, however, because defendant does not dispute in this appeal that
       he caused Egas’s death.

                                                      -3-
¶ 11        Regarding the general characteristics of defendant and Egas, the evidence indicated that
       defendant was 39 years old, that he had been a carpet installer for the past 22 years, that he was
       5’7” tall, and that he weighed 160 pounds. As for Egas, the evidence established that he was
       almost 64 years old, that he was very active and had great mobility for his age, that he was 5’6”
       tall, and that he weighed 160 pounds as well.
¶ 12        After all of the evidence had been presented in this case and the attorneys had made their
       closing arguments, the trial court instructed the jury on the law. Among other things, the jury
       was instructed on self-defense. Defendant specifically declined to have the jury instructed on
       the uncharged lesser-included offense of involuntary manslaughter. After several hours of
       deliberation, the jury found defendant guilty of all four charges.
¶ 13        Defendant filed a motion for new trial, alleging, among other things, that he was not proven
       guilty beyond a reasonable doubt and that the trial court had erred in excluding evidence of the
       statement that Egas had made at the group counseling session. After a hearing, the motion for
       new trial was denied. Following a sentencing hearing, defendant was sentenced to concurrent
       prison terms of 18 years on the second degree murder conviction and 5 years on each of the
       aggravated battery convictions. Defendant filed a motion to reconsider sentence, which was
       later denied. This appeal followed.

¶ 14                                             ANALYSIS
¶ 15                    I. Sufficiency of the Evidence as to Second Degree Murder
¶ 16       As his first point of contention on appeal, defendant argues that he was not proven guilty
       beyond a reasonable doubt of second degree murder. Defendant asserts that the evidence was
       insufficient to prove the knowledge element of the offense—that defendant knew that his acts
       created a strong probability of death or great bodily harm. Defendant claims that there can be
       no such knowledge when an accused, who is about the same size as the victim, punches the
       victim only one time in the face with a bare fist. Rather, defendant contends that what
       happened in this case was a freak occurrence that did not constitute second degree murder.
       Based upon the alleged deficiency in the evidence, defendant asks that we reverse his
       conviction for second degree murder and enter a conviction instead for the uncharged
       lesser-included offense of involuntary manslaughter.
¶ 17       The State argues that defendant was proven guilty beyond a reasonable doubt and that his
       second degree murder conviction should be affirmed. The State disputes that the victim’s
       injury or death in this case was a freak occurrence and asserts that when an individual runs at
       another person and strikes that person in the head with a “roundhouse” punch, the individual
       knows that the other person will likely fall to the ground and that there is a strong probability
       of, at the very least, great bodily harm and, possibly, death to that person. The State contends,
       therefore, that defendant’s claim of lack of proof should be rejected. In the alternative, the
       State argues that if this court reverses the second degree murder conviction, the case should be
       remanded for defendant to be resentenced on the aggravated battery to a senior citizen charge
       and not for sentencing on the lesser-included offense of involuntary manslaughter. In making
       that argument, the State points out that defendant specifically rejected the giving of an
       involuntary manslaughter instruction at trial and asserts that defendant cannot now ask this
       court to consider a finding of guilt on that charge.
¶ 18       When faced with a challenge to the sufficiency of the evidence in a criminal case, the
       reviewing court must view the evidence in a light most favorable to the prosecution and

                                                   -4-
       determine whether any rational trier of fact could have found the elements of the crime proven
       beyond a reasonable doubt. People v. Austin M., 2012 IL 111194, ¶ 107; People v. Collins, 106
Ill. 2d 237, 261 (1985). The reviewing court will not retry the defendant. Austin M., 2012 IL
111194, ¶ 107. Determinations of witness credibility, the weight to be given testimony, and the
       reasonable inferences to be drawn from the evidence are responsibilities of the trier of fact, not
       the reviewing court. People v. Jimerson, 127 Ill. 2d 12, 43 (1989). A reviewing court will not
       reverse a conviction unless the evidence is so improbable, unsatisfactory, or inconclusive that
       it leaves a reasonable doubt of the defendant=s guilt. Austin M., 2012 IL 111194, ¶ 107.
¶ 19        In this particular case, defendant was charged with second degree murder under a knowing
       murder theory. Therefore, one of the elements that the State had to prove beyond a reasonable
       doubt to prevail on the charge was the mental state element of “knowledge” or
       “knowing”—that defendant knew that his acts created a strong probability of death or great
       bodily harm to the victim. 720 ILCS 5/9-1(a)(2), 9-2(a)(2) (West 2010); see also Illinois
       Pattern Jury Instructions, Criminal, No. 7.02S (4th ed. 2000). To act with the mental state of
       knowing, a defendant must possess the conscious awareness that his conduct is practically
       certain to cause the result. See 720 ILCS 5/4-5(b) (West 2010); Illinois Pattern Jury
       Instructions, Criminal, No. 5.01B (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 5.01B).
       Although a defendant’s mental state may be proven through either direct or circumstantial
       evidence, direct evidence is often not available, and defendant’s mental state must be inferred
       from the surrounding circumstances, such as the character of the defendant’s acts and the
       nature and seriousness of the victim’s injuries. See People v. Nibbe, 2016 IL App (4th) 140363,
       ¶ 26; People v. Lengyel, 2015 IL App (1st) 131022, ¶ 47. The determination of a defendant’s
       mental state is generally a question of fact for a jury to decide and is particularly appropriate
       for resolution by a jury when the evidence on the issue is conflicting. See People v.
       DiVincenzo, 183 Ill. 2d 239, 252-54 (1998); People v. Gresham, 78 Ill. App. 3d 1003, 1007-08
       (1979); Nibbe, 2016 IL App (4th) 140363, ¶ 26.
¶ 20        There is a long-standing general rule in this state that death is not ordinarily contemplated
       as a natural consequence of a blow or blows from a bare fist.2 See, e.g., People v. Mighell, 254
Ill. 53, 59 (1912) (reversing a defendant’s murder conviction where the defendant punched the
       victim in the neck with a bare fist fracturing the base of the victim’s skull and causing a
       hemorrhage in the victim’s carotid artery); People v. Crenshaw, 298 Ill. 412, 416-18 (1921)
       (reversing a defendant’s murder conviction where the defendant struck the victim one time in
       the side of the face or head with a bare fist breaking the victim’s neck); People v. Brackett, 117
Ill. 2d 170, 180 (1987) (recognizing the general rule); Gresham, 78 Ill. App. 3d at 1007 (same);
       Lengyel, 2015 IL App (1st) 131022, ¶¶ 50-55 (reversing a defendant’s second degree murder
       conviction where the defendant punched his father in the head four or five times with his bare
       fists; the defendant and his father were similar in size; the physical altercation was short; the
       defendant stopped punching his father as soon as he saw that his father was bleeding; the
       defendant’s father died from a stroke and not directly from the blows inflicted by the
       defendant; and the defendant’s father was conscious, coherent, and ambulatory after the

           2
            Most of the cases cited discuss the general rule in terms of death, rather than great bodily harm.
       However, the supreme court’s decisions in both Mighell and Crenshaw referenced harm other than
       death. See Mighell, 254 Ill. at 59 (“serious injury”); Crenshaw, 298 Ill. at 416-17 (“dangerous ***
       consequences”).

                                                      -5-
       attack); Nibbe, 2016 IL App (4th) 140363, ¶ 34 (reversing a defendant’s second degree murder
       conviction where the defendant punched the victim once or twice in the face with a bare fist,
       the victim was not substantially smaller or weaker than the defendant, the victim died from
       falling backward and hitting his head on the concrete rather than directly from the defendant’s
       punches, and the defendant had been drinking and was in an excitable state due to the victim
       entering the apartment area of defendant’s friends without permission).
¶ 21        There are, however, some exceptions to the general rule that have been recognized over the
       years. Nibbe, 2016 IL App (4th) 140363, ¶ 28. For example, the courts have held that striking
       another person with a bare fist may constitute murder when there is a great disparity in size and
       strength between the defendant and the victim. See Crenshaw, 298 Ill. at 417-18 (recognizing
       the possibility of such an exception to the general rule); People v. Ward, 101 Ill. 2d 443,
       451-52 (1984) (affirming the murder conviction of an adult defendant for the beating death of a
       four-year-old child, even after implicitly assuming, for argument’s sake, that the injuries were
       inflicted with a bare fist); Brackett, 117 Ill. 2d at 180 (affirming the murder conviction of a
       21-year-old defendant for the barehanded beating death of an 85-year-old woman); Gresham,
78 Ill. App. 3d at 1007-08 (recognizing that the barehanded beating death of a child by an adult
       could constitute murder); People v. Drumheller, 15 Ill. App. 3d 418, 421 (1973) (affirming the
       murder conviction of an adult defendant in the beating death of a 14-month-old infant);
       Lengyel, 2015 IL App (1st) 131022, ¶ 52 (recognizing the exception to the general rule);
       Nibbe, 2016 IL App (4th) 140363, ¶ 28 (same). Another exception to the general rule has been
       applied where the defendant inflicted multiple blows to the victim. See People v. Rodgers, 254
Ill. App. 3d 148, 151-54 (1993), vacated on other grounds, 156 Ill. 2d 564 (1994) (supervisory
       order), readopted in pertinent part, 265 Ill. App. 3d 1, 2 (1994) (affirming the defendant’s
       murder conviction where the defendant punched the victim in the head numerous times while
       the victim was sleeping); Nibbe, 2016 IL App (4th) 140363, ¶ 28 (recognizing the exception to
       the general rule).
¶ 22        After having considered the general rule noted above and the established exceptions in
       relation to the facts of the present case, we find that the evidence was insufficient to prove the
       knowledge element of the second degree murder charge. See Mighell, 254 Ill. at 59; Crenshaw,
298 Ill. at 416-18; Brackett, 117 Ill. 2d at 180; Gresham, 78 Ill. App. 3d at 1007; Lengyel, 2015
IL App (1st) 131022, ¶¶ 50-55; Nibbe, 2016 IL App (4th) 140363, ¶ 34. Regardless of how the
       verbal altercation between defendant and Egas started, there is no dispute in this case that
       defendant struck Egas only one time in the face with his bare fist. That conduct alone is not the
       type of conduct that would generally create a strong probability of death or great bodily harm
       to the victim. See Crenshaw, 298 Ill. at 416-18. Defendant, therefore, could not have
       knowledge that such a result was practically certain to occur. See id. In reaching that
       conclusion, we note that the Fourth District Appellate Court came to a similar conclusion on a
       case in which the material facts were nearly identical to that of the present case. See Nibbe,
       2016 IL App (4th) 140363, ¶ 34. We, therefore, reverse defendant’s conviction for second
       degree murder.
¶ 23        We need not determine whether a conviction for involuntary manslaughter should be
       entered against defendant in this case, since, as will be discussed later in this opinion,
       involuntary manslaughter would be a less serious offense than aggravated battery of a senior
       citizen and the State concedes that all of the less serious offenses should be vacated on one-act,



                                                   -6-
       one-crime principles.

¶ 24                II. Exclusion of Egas’s Statement About the Prior Incident of Road Rage
¶ 25       As his second point of contention on appeal, defendant argues that the trial court erred in
       refusing to admit at trial evidence of Egas’s statement from group anger management
       counseling about his prior incident of road rage. Defendant asserts first that since he was
       claiming self-defense, the statement was relevant to show that Egas was the aggressor during
       the confrontation in corroboration of defendant’s version of events. Second, defendant asserts
       that the statement was not excluded by the hearsay rule and was admissible under Illinois Rule
       of Evidence 803(4) (eff. Apr. 26, 2012) because the statement was made for the purpose of
       medical treatment. Defendant acknowledges that no Illinois case has stated that psychiatric
       treatment qualifies as medical treatment under Rule 803(4) but cites to cases from other
       jurisdictions in support of that conclusion. Third and finally, defendant claims that he was
       prejudiced by the trial court’s erroneous exclusion of the statement because the statement was
       pivotal to the jury’s appropriate determination of defendant’s self-defense claim such that had
       the statement been admitted, the result of the trial might have been different. Based upon the
       alleged error in the exclusion of the evidence, defendant asks that we reverse his convictions
       and that we remand this case for a new trial.3
¶ 26       The State argues that the trial court’s evidentiary ruling was proper and should be upheld.
       The State asserts first that the statement was not relevant because it did not pertain to a prior act
       of violence. Rather, the State suggests, defendant is merely speculating that the prior incident
       would have gotten violent if a female driver and child passenger had not been involved. The
       State also asserts that any potential relevance was undermined by the remoteness of the
       statement—it was made nine months before the current incident—and because of subsequent
       events—Egas later completed anger management counseling and had not engaged in a similar
       incident of road rage since that time. Furthermore, according to the State, the statement lacked
       relevance because no credible evidence was presented that Egas was the aggressor in the
       instant case or that defendant was acting in self-defense. Second, the State asserts that the
       statement was not admissible under Rule 803(4) because the statement was made for the
       purpose of anger management counseling and not for the purpose of medical treatment. Third,
       the State asserts that the statement was also not admissible because it was confidential in nature
       and entitled to protection under the health care confidentiality laws. Although the State
       recognizes that there is a homicide exception to those laws, the State posits that the exception
       does not apply here because the statement in question did not directly relate to the facts or
       immediate circumstances of the homicide in the present case. Fourth and finally, the State
       asserts that defendant was not prejudiced by the exclusion of the statement because the
       statement was ambiguous about what Egas intended to do when he reached the offending
           3
             In the briefs in this appeal, there is much argument back and forth between the parties as to
       whether this issue has been forfeited. Defendant asserts plain error and ineffective assistance of trial
       counsel as possible grounds for appellate review of this issue, despite any possible forfeiture. In
       addressing the ineffective assistance of counsel argument, the State points out that defense counsel
       asserted in the trial court that the statement was admissible as a statement for the purpose of medical
       treatment, although defense counsel did not specifically refer to Rule 803(4). We believe, therefore,
       that the State itself has established that this particular issue was raised in the trial court and has not been
       forfeited on appeal.

                                                         -7-
       vehicle during the prior incident and because admission of the statement would not have
       changed the outcome of the trial in this case. For all of the reasons set forth, the State asks that
       we affirm the trial court’s evidentiary ruling and that we reject defendant’s arguments and
       assertions on this issue.
¶ 27        The determination of whether evidence is relevant and admissible is in the sound discretion
       of the trial court and will not be reversed on appeal absent an abuse of that discretion. People v.
       Pikes, 2013 IL 115171, ¶ 12; People v. Morgan, 197 Ill. 2d 404, 455 (2001); People v. Illgen,
       145 Ill. 2d 353, 364 (1991). Under the abuse of discretion standard, “[t]he reviewing court
       owes some deference to the trial court’s ability to evaluate the impact of the evidence on the
       jury.” People v. Donoho, 204 Ill. 2d 159, 186 (2003). The threshold for finding an abuse of
       discretion, therefore, is a high one and will not be overcome unless it can be said that the trial
       court’s ruling was arbitrary, fanciful, or unreasonable, or that no reasonable person would have
       taken the view adopted by the trial court. See In re Leona W., 228 Ill. 2d 439, 460 (2008);
       Donoho, 204 Ill. 2d at 182. Reasonable minds can disagree about whether certain evidence is
       admissible without requiring a reversal of a trial court’s evidentiary ruling under the abuse of
       discretion standard. See Donoho, 204 Ill. 2d at 186. If a trial court commits an abuse of
       discretion in the admission or exclusion of evidence, a new trial should be ordered only if the
       trial court’s ruling appears to have affected the outcome of the trial. See Leona W., 228 Ill. 2d
       at 460; Troyan v. Reyes, 367 Ill. App. 3d 729, 732-33 (2006).
¶ 28        When a defendant raises a theory of self-defense, appropriate evidence of the victim’s
       aggressive and violent character (the victim’s propensity for violence) is relevant for two
       distinct purposes. Ill. R. Evid. 405(b)(2) (eff. Jan. 1, 2011) (codification of Illinois common
       law in homicide and battery cases when the accused raises a theory of self-defense and there is
       conflicting evidence of whether the accused was the aggressor (see Ill. R. Evid. 405, Comment
       (eff. Jan. 1, 2011)); Ill. R. Evid. 404(a)(2) (eff. Jan. 1, 2011); People v. Lynch, 104 Ill. 2d 194,
       199-200 (1984); People v. Hawkins, 296 Ill. App. 3d 830, 835 (1998); People v. Cruzado, 299
Ill. App. 3d 131, 136 (1998). The first purpose is to show that the defendant’s knowledge of the
       victim’s violent tendencies affected the defendant’s perception of, and reaction to, the victim’s
       behavior. Lynch, 104 Ill. 2d at 200. In other words, the evidence is relevant to show the
       defendant’s state of mind—that defendant acted reasonably in acting in self-defense. See
       Cruzado, 299 Ill. App. 3d at 136. For example, the same deadly force that would be
       unreasonable for a defendant to use during an altercation in response to the actions of a
       presumably peaceful person may be considered to be reasonable in response to similar
       behavior by a person who the defendant knew to have violent and aggressive tendencies. See
       Lynch, 104 Ill. 2d at 200. However, this particular purpose for the use of evidence of the
       victim’s aggressive and violent character is relevant to a defendant’s claim of self-defense only
       if the defendant knew of the victim’s violent nature at the time of the incident (see id.), which is
       not the situation in the present case.
¶ 29        The second purpose for which appropriate evidence of the victim’s aggressive and violent
       character is relevant when a defendant raises a theory of self-defense is to support the
       defendant’s version of the facts where there are conflicting accounts of what happened. Ill. R.
       Evid. 405(b)(2) (eff. Jan. 1, 2011); see also Ill. R. Evid. 404(a)(2) (eff. Jan. 1, 2011); Lynch,
104 Ill. 2d at 200; Hawkins, 296 Ill. App. 3d at 835; Cruzado, 299 Ill. App. 3d at 136. In other
       words, the evidence is relevant to support the defendant’s claim that the victim was the
       aggressor. See Lynch, 104 Ill. 2d at 200. In that situation, it does not matter whether the


                                                    -8-
       defendant knew of the victim’s propensity for violence when the incident occurred or when the
       defendant learned of that propensity. See id. As our supreme court noted in Lynch, if the jurors
       could see for themselves exactly what the defendant saw at the time of the incident, this type of
       circumstantial evidence would not be necessary. Id. Unfortunately, however, in cases where
       self-defense is raised, the evidence as to what occurred is often incomplete and conflicting.4
       See id. An entire confrontation may happen in an instant, during which time, the witnesses may
       be able to form only a quick impression about what occurred and may not be able to analyze
       what happened in any great detail or remember and describe it with precision. See id. Conduct
       on the part of an alleged victim, which in hindsight may not have amounted to a deadly assault,
       may nevertheless have reasonably looked to the defendant like a deadly assault when the
       incident was occurring. See id. at 201. To decide what really happened, the jury may, in the
       trial court’s discretion, need all of the available facts, including any appropriate evidence of the
       victim’s aggressive and violent character. See id. at 200. Indeed, under the appropriate
       circumstances and in the trial court’s discretion, the defendant may be entitled to have the jury
       determine the reasonableness of his behavior in light of any such evidence. See id. at 201.
¶ 30        In the present case, however, the evidence that defendant sought to admit did not constitute
       evidence of aggressive and violent character. See Cruzado, 299 Ill. App. 3d at 137. To the
       contrary, there was no indication in the prior statement that Egas made at the group counseling
       session that he did anything more than approach the offending vehicle and possibly yell at the
       driver. Such conduct is not sufficient to qualify as aggressive and violent behavior under the
       law. See id. (stating that neither yelling nor disorderly conduct constitutes violent behavior);
       compare id., with Lynch, 104 Ill. 2d at 203 (recognizing that battery is generally prima facie
       probative enough of aggressive and violent tendencies to be admissible). We find, therefore,
       that the trial court properly excluded defendant’s request to admit at trial evidence of the
       statement that Egas made at group counseling regarding his prior road rage incident. See
       Cruzado, 299 Ill. App. 3d at 137 (because the evidence in question did not tend to show that the
       victim had a violent character, the evidence had no probative value in determining whether the
       victim or the defendant was the aggressor during the altercation).
¶ 31        Finally, having determined that the evidence at the group counseling session was not
       relevant under the circumstances of this case, we need not address the issue as to whether the
       evidence would be admissible under Illinois Rule of Evidence 803(4) (eff. Apr. 26, 2012).

¶ 32              III. Defendant’s Convictions and Sentences on the Less Serious Offenses
¶ 33       As his final point of contention on appeal, defendant argues, and the State concedes, that
       defendant’s convictions and sentences for the less serious offenses should be vacated under the
       one-act, one-crime rule. See People v. Johnson, 237 Ill. 2d 81, 97 (2010) (a defendant may not
       be convicted of multiple offenses that are based upon the same single physical act; if a
       defendant has been convicted of two or more offenses based upon the same single physical act,
       the convictions and sentences for the less serious offenses must be vacated). Accordingly, we
       vacate defendant’s convictions and sentences for the less serious offenses in this

           4
            Although this sentence and the next several sentences that follow were stated in Lynch in relation
       to the specific facts of that case (see Lynch, 104 Ill. 2d at 200), we believe that the concepts that are
       stated would apply in general in many self-defense cases. We have, therefore, stated those concepts as
       basic principles, rather than as principles that were specific to the facts of Lynch.

                                                       -9-
       case—aggravated battery on a public way and aggravated battery causing great bodily harm,
       both of which were Class 3 felonies. See id. Defendant’s conviction on the remaining most
       serious offense, aggravated battery of a senior citizen, a Class 2 felony, still stands as does the
       sentence of five years in prison, which was the sentence imposed on that offense by the trial
       court. We reject defendant’s request to remand the matter for resentencing on the Class 2
       felony charge, although we do remand the case for the trial court to enter a new sentencing
       order that is consistent with our decision in this case.

¶ 34                                         CONCLUSION
¶ 35        For the foregoing reasons, we (1) vacate defendant’s conviction and sentence for second
       degree murder, (2) affirm defendant’s conviction and sentence for aggravated battery to a
       senior citizen, (3) vacate defendant’s convictions and sentences for aggravated battery on a
       public way and aggravated battery causing great bodily harm, and (4) remand this case for the
       trial court to enter a new sentencing order consistent with our ruling here.

¶ 36      Affirmed in part and vacated in part; cause remanded.




                                                   - 10 -